Citation Nr: 0605630	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE


Entitlement to an initial rating in excess of 10 percent for 
residuals of Graves Disease status post thyroidectomy. 




ATTORNEY FOR THE BOARD


D. Powers, Associate Counsel



INTRODUCTION

The veteran had active service from February 4, 1997 until 
September 30, 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for Graves Disease with residual exophthalmus and 
assigned an initial compensable evaluation of ten percent 
effective to the date of claim, October 1, 2002.  The Board 
has rephrased the issue on the title page to better reflect 
the medical evidence of record and to reflect that this is an 
initial rating claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (When an appeal stems from an initial rating, VA 
must frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating.).

The Board notes that, in a statement received in April 2005, 
the veteran filed an application to reopen a prior final 
decision denying service connection for primary infertility 
claimed as Pelvic Adhesive Disease, and she filed a claim for 
an increased rating for scar residual from her thyroidectomy.  
The Board does not have jurisdiction over these issues and 
must refer the claims to the RO for appropriate action.


REMAND

The veteran was diagnosed with Graves Disease 
(hyperthyroidism) while in service.  The veteran had two 
surgeries to remove the thyroid, once in 1999 and again in 
2002.  During the 1999 thyroidectomy, the surgeons thought 
they had removed the entire thyroid.  However, a cyst was 
later found on the thyroid, and in 2002, the veteran had 
surgery to remove the cyst and the remainder of the thyroid.  
In January 2003, a VA examiner opined that the 
hyperthyroidism was in remission due to the thyroidectomy.  
Recently received medical records dated August 2, 2004 states 
that the thyroid disorder has manifested into hypothyroidism 
requiring Synthroid replacement therapy.  The current medical 
evidence of record is inadequate to properly rate the 
residuals of hypothyroidism, and based upon a review of the 
claims folder, a medical examination is necessary in order to 
decide the claim.  38 U.S.C.A. § 5103(a) (West 2002).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

The RO must schedule the veteran for an examination 
to determine the extent of the physical 
manifestations of her service-connected Graves 
Disease status post thyroidectomy.  The claims 
folder must be made available to the examiner for 
review, and the examiner must verify that the 
claims folder has, in fact, been reviewed.  The 
examination report should include findings as to 
all residuals of Graves Disease status post 
thyroidectomy to include whether the veteran 
manifests as a result of her hypothyroidism 
symptoms of fatigability, constipation, mental 
disturbance (sluggishness, slowing of thought, 
dementia, or depression), muscular weakness, weight 
gain, cold intolerance, cardiovascular involvement, 
bradycardia (less than 60 beats per minute), or 
sleepiness related to her service-connected 
hyperthyroidism.  A complete rationale for all 
opinions expressed must be provided.

2.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and her representative should be provided a 
Supplemental Statement of the Case (SSOC) and 
allowed an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscousky v. West, 12 Vet. App. 369 (1999); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

